877 F.2d 59Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Aaron HOLSEY, Petitioner.
No. 88-8022.
United States Court of Appeals, Fourth Circuit.
Submitted March 31, 1989.Decided June 6, 1989.Rehearing and Rehearing In Banc Denied July 18, 1989.

Aaron Holsey, petitioner pro se.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Aaron Holsey, a Maryland prisoner, petitions this Court for a writ of mandamus.  He asks this Court to order the district court to issue rulings in two of his pending cases, Holsey v. Lyles, C/A No. K-86-2520, and Holsey v. Maryland Parole Commission, C/A No. K-87-2822.  We grant leave to proceed in forma pauperis but we deny both the petition and Holsey's motion for expedited emergency consideration.


2
After Holsey filed this petition, the district court dismissed Holsey v. Lyles, C/A No. K-86-2520.  See Holsey v. Lyles, C/A No. K-86-2822 (D.Md. Dec. 7, 1988).  The petition is therefore moot insofar as it challenges the district court's failure to act in that case.  We also decline to grant relief in Holsey v. Maryland Parole Commission.    Because of the number of cases Holsey has pending below, and because the district court has recently taken significant action in Holsey v. Maryland Parole Commission, we find that the relief Holsey seeks is unwarranted.


3
PETITION DENIED.